  Case 2:19-cv-06371-GW-AGR Document 61 Filed 07/29/20 Page 1 of 1 Page ID #:632


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-6371-GW-AGRx                                            Date      July 29, 2020
 Title             Julia G. Durward v. One Technologies LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER


       The Court has reviewed the parties' Joint Status Report (Docket No. 60). Pursuant thereto, the
Court takes the July 30, 2020 status conference off-calendar and sets the following schedule:

         Plaintiff's Motion for Reconsideration Due:      August 24, 2020
         Defendant's Opposition Due:                      September 17, 2020
         Plaintiff's Reply Due:                           October 2, 2020
         Hearing:                                         October 19, 2020 at 8:30 a.m.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
